Citation Nr: 0941219	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  08-01 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, evaluated during the period from May 8, 2006 to 
January 10, 2007, with a 10 percent rating for residuals of 
lateral meniscectomy and a separate 10 percent rating for 
arthritis. 

2.  Entitlement to a rating in excess of 30 percent for a 
left knee disability for the period from March 1, 2008, to 
include extension of a temporary total rating. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from January 1979 to April 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO).  In that rating decision, the RO 
denied the claim for an evaluation in excess of 10 percent 
for service connect residuals of left lateral meniscectomy.  
The Veteran appealed the denial. 

The Veteran had undergone a VA examination in August 2006.  
Based on the findings from that examination, the RO, by the 
way of an October 2007 rating decision, determined that the 
Veteran's disability was better evaluated with a 10 percent 
rating under Diagnostic Codes 5003 in addition to a 10 
percent rating under Diagnostic Code 5259.  In so doing, the 
RO increased the disability rating for the left knee 
disability by adding an additional, separate 10 percent 
rating for osteoarthritis in the left knee (under Diagnostic 
Code 5003) to the already existing 10 percent rating afforded 
under Diagnostic 5259.  The increase was assigned effective 
for the period from May 8, 2006 to January 10, 2007. 

Effective January 11, 2007, the veteran's left knee 
disability warranted a temporary total rating for the left 
total knee replacement surgery.  As of March 1, 2008, the RO 
assigned a 30 percent disability rating for residuals of left 
total knee replacement.  

The issues before the Board are essentially the propriety of 
the evaluations assigned for the veteran's left knee 
disability for the two periods:  the period from May 8, 2006 
to January 10, 2007, and the period from March 1, 2008 to the 
present.  Since the rating increases awarded during the 
appeals period (which began with the Veteran's claim received 
May 8, 2006) remain less than the maximum available schedular 
benefit awardable, the increased rating claims remain in 
controversy and are currently before Board.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

The issue of entitlement to an evaluation in excess of 30 
percent for residuals of a left total knee replacement, for 
the period since March 1, 2008, is discussed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record shows that the Veteran had a left lateral 
meniscectomy during service, followed by two additional 
surgeries during service and three additional surgeries after 
discharge on his left knee. 

2.  For the period from May 8, 2006 to January 10, 2007, the 
disability involving the Veteran's left knee was manifested 
by pain, swelling, stiffness, and range of motion on flexion 
to 120 degrees with limitation of extension to 10 degrees, 
with pain.  The Veteran does not have compensable limitation 
of motion on flexion, subluxation or instability, nonunion or 
malunion of the tibia and fibula, or genu recurvatum.


CONCLUSION OF LAW

The criteria for an increased evaluation for left knee 
disability have not been met; a 20 percent rating, and no 
higher, is appropriate for osteoarthritis with limitation of 
extension from May 8, 2006 to January 10, 2007.  38 U.S.C.A. 
§§ 1131, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the January 2007 rating decision in the 
matter, VA sent the Veteran a notice letter in July 2006 
which apprised the Veteran as to his and VA's respective 
duties for obtaining evidence.  This notice letter also 
informed him that in order to substantiate a claim, he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening in the severity of his 
condition.  In that notice letter, the Veteran was also 
informed how VA determines the disability rating and the 
effective date for the award of benefits if service 
connection is to be awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In addition to its duty to notify and inform the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran 
in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the duty to assist, the Veteran was afforded formal VA 
examinations in August 2006 and April 2008.  Additionally, VA 
has associated with the claims folder the Veteran's private 
and VA treatment records.  

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  The Board finds that no additional assistance 
is required to fulfill the VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002).  

2.  Increased Rating for Left Knee Disability

Factual Background

The Veteran submitted a claim for a higher evaluation for 
residuals of left lateral meniscectomy on May 8, 2006.  
Specifically, he stated that his left knee condition had 
worsened to the point that he was required to have a total 
knee replacement surgery.  As discussed above in the 
Introduction, two separate 10 percent ratings have been in 
effect for the left knee disability prior to the total knee 
replacement surgery on January 10, 2007.  

The only pertinent evidence of record since May 8, 2006 and 
prior to January 11, 2007, is the August 2006 VA examination 
report.  In that examination report, the examiner noted the 
Veteran's medical history of three left knee surgeries during 
service followed by an additional three surgeries after his 
discharge.  The examiner also noted that the Veteran 
complained of pain, swelling, and stiffness in his left knee.  
The Veteran reported that his symptoms increased with 
walking, standing, climbing and kneeling.  The Veteran also 
report that he had received two cortisone injections within 
the previous six months in an attempt to alleviate his 
symptoms, but he reported that the injections only provided 
temporary relief.  The Veteran stated that his left knee 
disability affected his employment as a carpenter, but he was 
remained employed in his profession.  

On physical examination, the examiner observed that the 
Veteran walked with a limp, but indicated that there was no 
evidence of abnormal weight bearing and noted that the 
Veteran did not require a device to ambulate.  There was 
evidence of mild effusion, lateral joint line tenderness, 
crepitus, and guarding of movement in the left knee, but 
there was no evidence of subluxation, locking pain, or 
anklyosis.  There was flexion to 120 degrees and extension to 
10 degrees, with some restriction due to pain in the left 
knee.  The examiner noted that after repetitive use, the 
range of motion in the left knee was limited by additional 
pain, fatigue, weakness, lack of endurance or incoordination. 
The examiner also noted that x-ray examination of the left 
knee showed evidence of degenerative arthritis.  

Legal Criteria

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving a claim for an increased rating, VA's 
primary focus is upon the current level of the Veteran's 
disability.  That being said, VA will also review the history 
of the Veteran's disability in order to ensure that the 
decision regarding the current disability rating accounts for 
all the prior treatment and the severity of the disorder.   
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The analysis 
in the following decision is undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.  See id.; Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  This practice is known as "staged" ratings.  

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2008).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  Painful motion with the joint or particular 
pathology, which produces a disability, warrants the minimum 
compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from knee disorders, 
including Diagnostic Code 5256 (ankylosis), Diagnostic 
Code 5257 (other impairment, including recurrent subluxation 
or lateral instability), Diagnostic Code 5258 (dislocated 
semilunar cartilage), Diagnostic Code 5259 (symptomatic 
removal of semilunar cartilage), Diagnostic Code 5260 
(limitation of flexion), Diagnostic Code 5261 (limitation of 
extension), Diagnostic Code 5262 (impairment of the tibia and 
fibula), and Diagnostic Code 5263 (genu recurvatum).  
Additionally, where degenerative arthritis (Diagnostic Code 
5003) is established by X-ray findings, it will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

During the portion of this appeal period prior to the total 
knee replacement surgery, the RO had evaluated the Veteran's 
service-connected left knee disability with a 10 percent 
rating for residuals of lateral meniscectomy under Diagnostic 
Code 5259, and a separate 10 percent rating for 
osteoarthritis under Diagnostic Code 5003. 

Diagnostic Code 5259 provides for a 10 percent rating for 
symptomatic removal of semilunar cartilage.  38 C.F.R. § 
4.71a, Diagnostic Code 5259.  This is the maximum rating 
under this diagnostic code. 

Diagnostic Code 5003 provides that when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, warrants a 10 percent 
evaluation; with the addition of occasional incapacitating 
exacerbations, a 20 percent evaluation is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Limitation of a leg (knee) flexion is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  Separate ratings may 
be awarded for compensable limitation of flexion and 
limitation of extension of the same knee joint. VAOPGCPREC 
09-04, 69 Fed. Reg. 59990 (2004).

Analysis

The Veteran contends that for the portion of the appeals 
period prior to the total knee replacement (the period from 
May 8, 2006 to January 10, 2007) disability due to his left 
knee disorder warranted a higher disability rating than that 
provided for by the two separate 10 percent ratings in effect 
for that period.  The RO had formally characterized the 
Veteran's disability as residuals of left lateral 
meniscentomy with osteoarthritis. 

As a matter of history, the Board notes the Veteran was 
originally service connected for left knee disability and 
awarded a 10 percent rating under Diagnostic Code 5259, for 
residuals of left lateral meniscectomy.  By way of the 
October 2007 rating action, the RO awarded an additional 10 
percent rating for osteoarthritis under Diagnostic Code 5003.  
As explained below, the Board finds that the Veteran's 
disability is more accurately rated with a single rating 
(which still amounts to 20 percent) solely under the criteria 
found at Diagnostic Codes 5261, with no additional separate 
rating under Code 5259.  

The medical evidence of record shows that the Veteran 
underwent a lateral meniscectomy on his left knee during 
service, followed by two additional surgeries on his left 
knee while he remained in service and three additional 
surgeries after his discharge.  Under Diagnostic Code 5259, a 
10 percent rating is warranted for residuals of left lateral 
meniscectomy.  38 C.F.R. § 4.71a. This rating represents the 
maximum assignable evaluation.  Id. 

We now direct our attention to the degree of left knee 
disability due to loss of range of motion.  The August 2006 
VA examination report shows that the Veteran's left knee 
disability included degenerative arthritis manifested by 
pain, swelling and stiffness and increased flare-ups of 
symptoms with walking, standing, climbing and kneeling and 
limitation of motion.  As discussed above, disability due to 
arthritis may be rated under Diagnostic Codes applicable for 
rating range of motion loss (when range of motion loss is so 
severe as to be compensable) or it may be rated as 10 percent 
disabling under Diagnostic Code 5003 (when range of motion 
loss in that joint is not so severe as to be compensable 
under applicable codes for rating range of motion loss).  
Here, disability due to the limitation of extension in the 
left knee is compensable under one of the applicable codes 
for rating loss of range of motion, and that disability is 
best rated under the provisions found at Diagnostic Code 
5261.  38 C.F.R. § 4.71a. 

In the VA examination report, the August 2006 VA examiner 
reported the Veteran's left knee extension was limited by 10 
degrees with pain, and that left knee flexion was limited to 
120 degrees with pain.  This degree of limitation of motion 
on extension is clearly compensable, and, under criteria 
found at DC 5261, such measured degree of limitation on 
extension alone warrants a 10 percent rating.  After 
considering the factors discussed in DeLuca, and affording 
the Veteran the benefit of any doubt, the Board finds that 
with repetitive use, the range of motion in the left knee was 
limited by additional pain, fatigue, weakness, lack of 
endurance or incoordination.  As such, the Veteran's loss of 
left knee extension more closely approximates the criteria 
for an even higher, 20 percent, rating under Diagnostic Code 
5261.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 
4.59 as applied under DeLuca, 8 Vet. App. at 204-08.  The 
medical findings did not show a compensable limitation of 
motion on flexion (flexion was 120 degrees).  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Accordingly no rating for 
loss of flexion is warranted.  

While a 20 percent rating may be warranted under Deluca, and 
Diagnostic Code 5261 (for loss of use and function on 
extension), the Board notes that the Veteran cannot receive 
an additional, separate disability rating under any other 
diagnostic code that contemplates the same symptomatology.  
For example, separate ratings are not warranted by employing 
both Diagnostic Code 5259 and Diagnostic Code 5261, since 
both Codes contemplate the same loss of functionality on 
range of motion and pain, and loss of use.  The Board is well 
aware of the fact that separate disability ratings may be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition is not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  For example, the VA Office of General Counsel has 
stated that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 (pertaining to 
instability) and 5003 (dealing with the disabling impact on 
motion and functionality caused by arthritis) does not 
constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In 
this opinion, the VA General Counsel held that a veteran who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, if a 
separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98, the VA General Counsel 
further explained that if a veteran has a disability rating 
under Diagnostic Code 5257 for instability of the knee, and 
there is also X-ray evidence of arthritis, a separate rating 
for arthritis could also be based on painful motion under 
38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which finds that 
separate ratings under Diagnostic Code 5260 for limitation of 
flexion of the leg and Diagnostic Code 5261 for limitation of 
extension of the leg may be assigned for disability of the 
same joint).  Here, the veteran does not have left knee 
instability and a separate rating under Code 5257 for such is 
not in order.

The VA Office of General Counsel has stated that Diagnostic 
Code 5259 "requires consideration of [38 C.F.R. §§] 4.40 and 
4.45 because removal of the semilunar cartilage may result in 
complications producing loss of motion."  VAOPGCPREC 9-98 at 
6 (Aug. 14, 1998).  Separate ratings under Diagnostic Codes 
5259 and 5261 are thus not appropriate, because loss of 
motion is already considered under Diagnostic Code 5259.  In 
short, while the facts show that the Veteran's knee 
disability meets the criteria for a 20 percent rating under 
either Diagnostic Code 5261 or a 10 percent rating Diagnostic 
Code 5259, he may not receive both ratings, as the disability 
manifest by loss of motion may not be compensated twice by 
receipt of combined percent ratings under both codes. 

Since, in this case, it is a question as to which of two 
rating evaluations shall be applied, the higher evaluation of 
20 percent rating under Diagnostic Code 5261 will be assigned 
because the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.   

Therefore, in this case, the Board finds that with 
consideration of DeLuca factors, the Veteran is entitled to a 
single 20 percent evaluation under Diagnostic Code 5261.  
38 C.F.R. § 4.71a.  Entitlement to an evaluation in excess of 
20 percent for a left knee disability during the period from 
May 8, 2006 to January 10, 2007, is not warranted.

The Board has also considered whether the Veteran is entitled 
to a separate rating under any other potentially applicable 
Diagnostic Code, including 5256, 5257, 5258, 5262 or 5263.  A 
separate rating under any of these codes is not for 
application since the Veteran's symptoms do not fit the 
criteria for compensable ratings under any of them.  The 
medical evidence does not show ankylosis (required for a 
rating under Code 5256); nor does it show subluxation or 
instability (as needed for a rating under Code 5257).  There 
is no problem with dislocated semilunar cartilage (needed for 
a rating under Code 5258).  There is no evidence of nonunion 
or malunion in the left knee (as required for a rating under 
Code 5262), and there is no evidence of genu recurvatum, with 
objective findings of weakness and insecurity when bearing 
weight (the criteria for a rating under Code 5263).  With 
none of these findings, separate ratings are not possible 
under any of these diagnostic codes.  

Additionally, the Board does not find that an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is 
warranted.  That provision provides that in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the Veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as 
demonstrated by evidence showing that the disability at issue 
causes marked interference with employment, or has in the 
past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  

According to 38 C.F.R. § 4.1, "generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illness proportionate to the severity of the several grades 
of disability."  The evidence does not show that the 
Veteran's disability required frequent periods of 
hospitalizations.  The Veteran has shown that the knee 
disorder has affected his work as a carpenter; however, it 
has not completely prevented the Veteran from working in his 
profession during the period prior to January 10, 2007.  
Accordingly, the Board concludes that consideration of an 
extraschedular rating is not warranted for the Veteran's 
service connected left knee disability 


ORDER

Entitlement to a rating in excess of 20 percent for left knee 
disability is denied for the period from May 8, 2006 to 
January 10, 2007.  


REMAND

The Veteran also claims entitlement to a rating in excess of 
30 percent for a left knee disability for the period from 
March 1, 2008, to include extension of a temporary total 
rating.  Essentially, the Veteran has argued that due to 
complications following his left knee replacement surgery, he 
is entitled to a longer period for convalescence under 
38 C.F.R. § 4.30 prior to the start of his one-year period 
temporary total disability contemplated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.  He also contends that he is 
entitled to a higher evaluation than 30 percent following the 
temporary total disability rating.  As explained below, the 
Board finds that additional development is necessary.  

In turning first to the issue of a higher evaluation 
following the period of the temporary total disability, it 
appears from the record that a new VA examination is 
necessary to determine the current severity of the service 
connected disability.   Since the last VA examination in 
April 2008, VA has received additional medical evidence that 
indicates that the Veteran's condition has worsened.  A 
November 2008 correspondence from Dr. Tilzey shows that the 
Veteran's disability is manifested by additional symptoms 
that were not reflected in the April 2008 examination report.  
Dr. Tilzey opined that the Veteran's pain and weakness in his 
left knee is attributable to reflex sympathetic dystrophy 
type syndrome.  Additionally, Dr. Tilzey reported that the 
Veteran was no longer able to work because of the pain and 
weakness in his left knee. 

In this regard, the RO/AMC should schedule the Veteran for a 
VA examination to determine the current severity of all 
manifestations of his service-connected residuals of left 
total knee replacement.  The Board notes that the Veteran was 
scheduled of another VA examination in April 2009, but he 
failed to show.  It appears from the record that the Veteran 
may not have received notice informing him of that 
examination.  The notice letter was sent to an address in 
Burlington, Massachusetts, but the record shows that the 
Veteran had reported an address in Lexington, Massachusetts.  
The RO/AMC should ensure that the correct address is on file 
for the Veteran.  Afterward, the RO/AMC should schedule him 
for a new VA examination and send him notice to the 
appropriate address.  

With respect to the question of whether an extension of the 
temporary total disability rating is warranted beyond March 
1, 2008, the Veteran argues that he was required to undergo 
additional surgery following his total left knee replacement 
due to complications from the initial surgery.  Since a new 
VA examination is beginning scheduled, the RO should instruct 
the VA examiner to also consider whether the Veteran's total 
left knee replacement surgery in January 2007 required any 
additional period of convalescence, beyond the one month 
provided under 38 C.F.R. § 4.30.  The examiner should review 
the Veteran's medical records following his total left knee 
replacement on January 10, 2007 and identify any complication 
that arose from the surgery and the severity of any 
complications.  The examiner should then determine if the 
Veteran's recovery from any of the complications required 
more than one month of inpatient hospital admission or 
outpatient release with severe postoperative residuals 
(incomplete surgical wounds, therapeutic immobilization of 
the knee, house confinement or use of wheelchair or 
crutches).  The examiner's medical opinions should be 
included in the new VA examination report. 

Prior to providing the VA examination, the RO/AMC should seek 
to obtain any outstanding VA or private medical records of 
pertinent medical treatment.  In particular, the record shows 
that the Veteran continued to receive treatment shortly after 
his left total knee replacement, including a "manipulation" 
procedure in March 2007, at Lahey Clinic Medical Center.  The 
RO/AMC should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, RO/AMC 
should obtain any outstanding records of 
pertinent VA or private treatment.  In 
particular, RO/AMC should attempt to 
obtain outstanding private medical records 
from Lahey Clinic Medical Center in 
Burlington, Massachusetts, including 
records from a March 2007 procedure on the 
Veteran's left knee. 

2.  After all the available records have 
been obtained, the RO/AMC should schedule 
the Veteran for an appropriate VA 
examination to evaluate the current level 
of severity of all manifestations of the 
Veteran's left knee, post total knee 
replacement.  The claims file should be 
made available to the examiner, who should 
review the entire claim folder in 
conjunction with this examination.  All 
indicated tests and studies, to include 
range of motion (both passive and active) 
and tests for instability, should be 
undertaken.  If the examiner deems that an 
x-ray is needed, then such should be done.  
The examiner should provide a complete 
rationale for any opinion provided.  To 
the extent feasible, the examiner should 
distinguish between symptoms due to 
service-connected disability and those due 
to other causes.  If the VA examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.

In the examination report, the examiner is 
asked to address whether the Veteran 
experiences additional functional loss due 
to limited or excess movement, pain, 
weakness, excess fatigability, or 
incoordination (to include during flare-
ups or with repeated use), and should 
clearly indicate the measurements at which 
the additional functional loss begins.  
Additionally, the examiner should identify 
whether the residuals from the knee 
replacement are severe or intermediate. 

The examiner should also describe the 
symptomatology associated with the 
Veteran's disability, and the functional 
impairment of such symptomatology and how 
any impairment impacts his ability to 
maintain or obtain employment. 

Finally, the examiner is asked to 
specifically review the Veteran's medical 
records following his total left knee 
replacement on January 10, 2007 and 
identify any complication that arose from 
the surgery and the severity of any such 
complications.  The examiner should then 
determine if the Veteran's recovery from 
any such complications required more than 
one month of inpatient hospital admission 
or outpatient release with severe 
postoperative residuals (incomplete 
surgical wounds, therapeutic 
immobilization of the knee, house 
confinement or use of wheelchair or 
crutches).  

3.  Thereafter, the RO/AMC should review 
the claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO/AMC should 
then readjudicate the claim on appeal.  If 
any benefit sought remains denied, the 
RO/AMC should issue an appropriate SSOC 
and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


